Name: Council Regulation (EC) No 1805/2003 of 13 October 2003 amending Regulation (EC) No 2596/97 extending the period provided for in Article 149(1) of the Act of Accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: health;  marketing;  processed agricultural produce;  Europe
 Date Published: nan

 Avis juridique important|32003R1805Council Regulation (EC) No 1805/2003 of 13 October 2003 amending Regulation (EC) No 2596/97 extending the period provided for in Article 149(1) of the Act of Accession of Austria, Finland and Sweden Official Journal L 265 , 16/10/2003 P. 0005 - 0005Council Regulation (EC) No 1805/2003of 13 October 2003amending Regulation (EC) No 2596/97 extending the period provided for in Article 149(1) of the Act of Accession of Austria, Finland and SwedenTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149(2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the European Economic and Social Committee(2),Whereas:(1) The second subparagraph of Article 1 of Regulation (EC) No 2596/97(3) extends until 31 December 2003 the period during which transitional measures may be adopted with regard to the fat content requirements for milk on the market under the conditions set out in the 1994 Act of Accession.(2) In the milk and milk products sector, the requirements relating to the fat content of milk for human consumption continue to cause difficulties for Finland and Sweden.(3) It is therefore necessary to make use of the possibility afforded by Article 149(2) of the 1994 Act of Accession to extend the period in question. An additional period running until 30 April 2009 seems appropriate.(4) Regulation (EC) No 2596/97 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1The second subparagraph of Article 1 of Regulation (EC) No 2596/97, shall be replaced by the following:"However, with regard to the requirements relating to the fat content of milk for human consumption produced in Finland and Sweden, the period is hereby extended until 30 April 2009."Article 2This Regulation shall enter into force on 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 13 October 2003.For the CouncilThe PresidentG. Alemanno(1) Opinion delivered on 9 October 2003 (not yet published in the Official Journal).(2) Opinion delivered on 24 September 2003 (not yet published in the Official Journal).(3) OJ L 351, 23.12.1997, p. 12. Regulation as last amended by Regulation (EC) No 2703/1999 (OJ L 327, 21.12.1999, p. 11).